Citation Nr: 1501686	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-27 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating for residuals of a laceration of the right ring and middle fingers with decreased extension and with ulnar nerve damage, loss of sensation, and decreased grip strength of the right upper extremity, currently evaluated as 40 percent disabling.
 
2. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel






INTRODUCTION

The Veteran served in the U.S. Army from June 1992 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded this matter in February 2014 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran does not have complete paralysis of the ulnar nerve or symptoms of the severity to equate to a finding of complete paralysis of the ulnar nerve.

2. The percentage requirements for TDIU under section 4.16(a) of VA regulations have not been met, and there is insufficient evidence that the service-connected residuals of a laceration of the right ring and middle fingers with decreased extension and with ulnar nerve damage, loss of sensation, and decreased grip strength of the right upper extremity and associated scar have rendered the Veteran unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for residuals of a laceration of the right ring and middle fingers with decreased extension and with ulnar nerve damage, loss of sensation, and decreased grip strength of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8516 (2014).

2. The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.321, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The duty to notify was satisfied by way of a letter sent to the Veteran in November 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the letter also notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, this letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening affected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board observes that the Veteran listed several treating private providers in his substantive appeal, VA Form 9, including treatment by "five board certified hand surgeons and or orthopedic surgeons."  The Board remanded this matter in January 2014 and instructed the Appeals Management Center (AMC) and/or RO to request authorization and release forms from the Veteran for all private providers so that VA could obtain records for review.  In February 2014, the AMC sent the Veteran a letter asking him to submit authorization and release forms for all private providers and also suggested that he could submit the treatment records.  No response was received.  Thus, VA was unable to obtain the outstanding private treatment records.  While the duty to assist is neither optional nor discretionary (See Littke v. Derwinski, 1 Vet. App. 90, 92 (1991)), the duty is not always a one-way street; nor is it a "blind alley."  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the veteran only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted).  See also Counts v. Brown, 6 Vet. App. 474, 476 (1994).  As noted in Smith v. Derwinski, 2 Vet. App. 429, 432 (1992), the duty to assist is not unlimited in scope and requires of the VA only those actions which are reasonable under the circumstances involved.  Here, since the Veteran did not provide authorization and release forms on request for the private providers referenced in his substantive appeal, VA has no further duty to attempt to obtain the records.

The Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In July 2010 the VA examiner examined and interviewed the Veteran and provided detailed symptoms of the Veteran's right upper extremity.  Moreover, in addition to examining and interviewing the Veteran, the March 2014 examiner reviewed the claims file and provided detailed symptoms of the right upper extremity.  As such, the Board finds that both VA examinations are adequate for rating purposes.  Id. 

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks a disability rating in excess of 40 percent for his laceration of the right ring and middle fingers with decreased extension and with ulnar nerve damage, loss of sensation, and decreased grip strength of the right upper extremity.  The RO rated the disability under 38 C.F.R. § 4.124a, Diagnostic Code 8516, paralysis of the ulnar nerve.  Under this diagnostic code, mild incomplete paralysis warrants a 10 percent rating; moderate incomplete paralysis warrants a rating of 20 percent for the minor extremity and 30 percent for the major extremity; severe incomplete paralysis warrants a 30 percent rating for the minor extremity and 40 percent for the major extremity; and a maximum evaluation of 50 percent for the minor extremity and 60 percent for the major extremity is warranted for complete paralysis of the ulnar nerve, which is defined as being manifested by the 'griffin claw' deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.

As the Veteran is right-handed (dominant), the major ratings apply to the right extremities and the minor ratings apply to the left extremities. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id.

In a February 2010 statement, the Veteran stated that his right-arm paralysis had worsened and that he was barely able to use his arm.  He reported severe pain, stiffness, and inability to move his arms at times.  He said his fingers curled to the point that they must be pried open.  He reported pain with pain radiating to the shoulder.  He said his ability to grasp and hold onto things had diminished.  His bones and joints had become weakened from a combination of time, age, neuropathy, and chemotherapy.  His disability severely impacted his ability to work because he was unable to meet the expectations of the jobs he was qualified for.  He said jobs within his education and experience required keyboarding which had become nearly impossible for him.  He takes jobs knowing that his employers will become intolerable of the limitations caused by his right arm, leading to reprimands for speed and performance which eventually causes him to leave.

The Veteran also indicated that he needed assistance with activities of daily living to include getting out of bed, getting dressed, meal preparations, carrying things, sorting and distributing medicines, opening his fingers, driving, and massaging his joints.  He noted problems sleeping, including inability to sleep on his right side.  He needed help with buttons, tying shoes, and unscrewing caps and medicine bottles.  He could not hold or pick up his child with his right hand and had difficulty doing so with his left.  His disability affected coordination, dexterity, and keyboarding skills.  He reported that range of motion in his right arm had diminished and he had mental and emotional anguish because of how this hardship affected his life and livelihood.  His limitations are reflected in the whispers of his coworkers and managers because of his lack of speed and constant pain.  He said the condition affected him emotionally.

A letter dated March 2010 from VA indicates that x-rays of his shoulder and hand were normal.  The x-ray of the elbow showed an old fracture with a bony fragment inside the elbow joint.

A treatment record from Dr. A.C. dated March 2010 indicates that the Veteran reported continued paralysis of the ulnar nerve of the right arm.  Dr. A.C. observed pain over the right lateral and medial elbow.  He had clawing of the right 5th finger.  His elbow motion was full to the best Dr. A.C. could tell but the area was tender.

The Veteran had a VA examination in July 2010.  The Veteran reported constant pain from the fingertips up his arm.  The pain was burning, aching, sharp, and cramping.  On the pain scale, the Veteran reported pain at a 9, with 10 being the worst pain.  He experienced flare ups as often as 3 times per day.  Pain was exacerbated by physical activity and relieved with morphine.  He also reported twitching as well as clawing and curling of the hands and fingers that affected driving.  The bone was infected and treatment was Lexapro and morphine.  The morphine caused lack of concentration and extreme mood swings.  He described residuals of decreased use of hand and paralysis which has led to restricted daily living.  

Due to the nerve disease there was tingling and numbness, abnormal sensation, pain, anesthesia, and weakness and paralysis of the affected parts.  He was unable to grasp items and his dexterity had decreased.  The symptoms described occurred constantly.  He had problems sleeping due to pain and the effects of morphine.  He could not sleep on his right side because of the paralysis.  He required help getting dressed most of the time because of limited dexterity, swelling, and stiffness.  He needed help with buttons and bottles and his range of motion in the right arm has diminished.  His disability has caused mental and emotional anguish.

The physical evaluation revealed a well-healed scar at the right medial elbow, measuring 14 cm by 0.8 cm.  The right wrist showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Range of motion (ROM) of the right wrist was within normal limits, from 0 to 70 degrees dorsiflexion, 0 to 80 degrees palmar flexion, 0 to 20 degrees radial deviation, and 0 to 45 degrees ulnar deviation.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

Upon examination of the fingers there was no ankylosis.  Right hand fingertips could approximate the proximal transverse crease of the palm.  With the thumb attempting to oppose the fingers, the measurement between the tip of the right thumb and the tip of the fingers was: index finger 0 cm, long finger 0 cm, ring finger 0 cm and little finger 0 cm.  With the thumb attempting to oppose the fingers the measurement between the pad of the right thumb and the fingers was: index finger 0 cm, long finger 0 cm, ring finger 0 cm and little finger 0 cm.  His right hand strength was within normal limits.  ROM of the thumb was within normal limits with radial and palmar abduction both measuring from 0 to 70 degrees and interphalangeal (IP) and metacarpal phalangeal (MP) flexion both measuring from 0 to 60 degrees.  ROM of the index finger was to 110 degrees proximal interphalangeal (PIP) flexion, 90 degrees MP flexion, and 70 degrees distal interphalangeal (DIP) flexion.  ROM of the long finger was to 110 degrees PIP flexion; 90 degrees MP flexion, and 70 degrees DIP flexion.

ROM of the ring finger was to 90 degrees PIP flexion; 90 degrees MP flexion; and 70 degrees DIP flexion.  Normal ROM of the ring finger is to 110 degrees PIP flexion, thus, the Veteran had a lack of 20 degrees PIP flexion of the ring finger.  ROM of the little finger was to 90 degrees PIP flexion; 90 degrees MP flexion; and 70 degrees DIP flexion.  Normal ROM of the little finger is to 110 degrees PIP flexion, thus, the Veteran had a lack of 20 degrees PIP flexion of the little finger.  Joint function is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

Neurological testing showed motor function was abnormal with findings of right hand grip +4/5.  Sensory function was abnormal on the right along the medial epicondyle and ulnar side forearm.  It was abnormal in regards to pinprick/pain (diminished).  It was normal in regards to temperature vibration position and touch.  The right upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.

ROM of the elbow joint was to 145 degrees of flexion, 0 degrees extension, 85 degrees of supination, and 80 degrees probation.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The diagnosis included right elbow strain, status post cubital tunnel release with scar.  The subjective factors were complaints of elbow pain.  The objective factors are right elbow scar tenderness and pain during range of motion exercise.

The examiner found that the Veteran's condition was active with subjective factors including right hand pain shooting from his fingers through his arm.  The objective factors are right elbow scar for right cubital tunnel release, diminished sensory sensation, and slight diminished strength in the right hand.  He had limited range of motion of the right fourth and fifth fingers.  The examiner also observed ulnar nerve neuropathy.  The subjective factors were abnormal sensation, tingling, and numbness.  The objective factors were slightly diminished strength and sensation along the ulnar nerve.  The hand grip was 4/5.  The Veteran had diminished sensory sensation along the right ulnar nerve pattern and difficulty using his right hand to work, to include data entry, grasping, and heavy lifting.

In a supplemental claim for TDIU, dated September 2012, the Veteran stated that his right arm condition had worsened and that he was barely able to use the arm.  He reported severe pain, stiffness, and inability to move the arm at times.  He said his fingers curled to the point he had to pry them open.  He indicated that he was unable to stay employed.

The Veteran was afforded a VA examination in March 2014.  The examiner reviewed the Veteran's claims file and examined the Veteran.  Veteran's right hand and arm symptoms were constant tingling, occasional numbness, occasional shooting type pain that woke him up at night, loss of grip, right hand weakness, and occasional cramps that caused concurrent right foot cramping sensation.  He reported flare-ups of numbness and cramping.  Aggravating factors were repetitive use, such as cutting vegetables or lifting his 4 year old that weighs about 35 pounds.  Alleviating factors were massage to release cramps, a home exercise program, hot baths, Epsom salt, and medication such as morphine.  A Summit Health Clinic LLC evaluation report dated October 27, 2010 noted a history of thoracic and lumbar pain with a pertinent diagnosis of deep and superficial muscle spasm and segmental dysfunction, lumbar region.  The examiner said this could explain the reported right lower extremity spasm, although, during the evaluation the veteran denied history of back condition.

Symptoms attributable to peripheral nerve conditions of the right upper extremity included moderate constant pain, severe intermittent pain, moderate paresthesias and/or dysthesias, and mild numbness.  Strength of the right upper extremity was normal.  He had no muscle atrophy.  Deep tendon reflexes were normal.  Sensory testing revealed decreased sensation of the right forearm.  All nerve testing results were normal.  The examiner observed a scar on the right lower arm that was 14 cm linear with mild hyperpigmentation that was well-healed and non-tender.  The examiner also noted hypopigmentation on the right ring finger in an area less than 1 cm.  Electromyography (EMG) testing was completed.  The results of the right upper extremity were normal.  The examiner noted that a July 2010 x-ray of the right hand was normal.

The examiner found that the peripheral nerve condition and/or peripheral neuropathy did not impact the Veteran's ability to work.  The examiner suggested that the diagnosis be changed from laceration of the right ring finger and middle finger with decreased extension and with ulnar nerve damage and loss of sensation to residual laceration of the right ring finger and middle finger with decreased sensation.  The examiner suggested that the right ulnar neuropathy had resolved.

In the opinion, the examiner observed that the Veteran had Masters Degrees in Public Administration and Health Administration.  He was previously employed as an Assistant Registrar at Spellman.  He reported that he had been unemployed since 2008, however, review of the July 2010 VA examination report shows the Veteran worked as a financial aid administrator at Chattahoochee Technical College.  Based on the service connected residual right upper extremity with decreased sensation, resolved right ulnar neuropathy, the examiner found no functional impairment.  The examiner opined that the Veteran was capable of performing normal employment, to include sedentary and strenuous type work.  The examiner found the Veteran capable of obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.

The Board has reviewed all of the evidence and observes that the Veteran listed several treating private providers in his substantive appeal, VA Form 9, including treatment by "five board certified hand surgeons and or orthopedic surgeons."  He said these providers had found that his ulnar neuropathy exists and that surgery is needed.  As noted above, the Board remanded this matter in January 2014 to request authorization and release forms from the Veteran for all private providers so that VA could obtain the records for consideration.  In February 2014, the AMC sent the Veteran a letter asking for release forms for all private providers and suggested that he could also submit the treatment records.  No response was received.  Thus, VA was unable to obtain the outstanding private treatment records.

Based on the evidence of record, the Board finds that a disability rating in excess of 40 percent for the Veteran's residuals of a laceration of the right ring and middle fingers with decreased extension and with ulnar nerve damage, loss of sensation, and decreased grip strength of the right upper extremity is not warranted.  Simply, the evidence does not show that the disability causes complete paralysis of the ulnar nerve.  The July 2010 examination report shows ulnar nerve neuropathy with subjective complaints of abnormal sensation, tingling, and numbness.  The objective factors included slightly diminished strength and sensation along the ulnar nerve.  The Veteran had diminished sensory sensation along the right ulnar nerve pattern.  Complete paralysis of the ulnar nerve was not indicated.  Moreover, the March 2014 VA examination report shows that the ulnar nerve condition has resolved.  

While the Veteran has reported that he has had problems with his fingers curling and needing to be pried open, neither VA examiner observed this symptom or a 'griffin claw' deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; inability to spread the fingers (or reverse), inability to adduct the thumb; or weakened flexion of the wrist.  At most, the July 2010 examiner observed some limitation of motion of the ring and little fingers.  While Dr. A.C. observed clawing of the right little finger, Dr. A.C. did not observe the 'griffin claw' deformity as indicated in Diagnostic Code 8516.  Here, the clawing of the right little finger observed by Dr. A.C. and the limitation of the ring and little fingers observed by the July 2010 examiner are not sufficient to support the assignment of a rating in excess of 40 percent at any time during the pendency of the claim.

The Board has considered the Veteran's subjective complaints including but not limited to pain, stiffness, tingling, clawing of the fingers, and inability to move his arm at times.  The Board has also considered his reported functional deficits due to the disability.  The Veteran is competent to report symptoms of his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  However, the Board finds that the reported symptoms are outweighed by the medical evidence.  First, the Veteran has reported severe symptoms.  However, VA treatment records dated during the pendency of the claim fail to show that he complained of problems with the right upper extremity when treated for other conditions.  Contrary to his assertions that he needs assistance with activities of daily living as noted in his February 2010 statement and July 2010 VA examination, he denied having functional limitations requiring aid during VA functional screens.  See Functional Screens, VA Treatment records dated August 2009, January 2010, December 2012, and March 2013.  Moreover, the VA examiners did not observe symptoms of the severity to warrant a finding of complete paralysis of the ulnar nerve and importantly, the March 2014 examiner found that the ulnar neuropathy had resolved.  At most, the Board finds that the Veteran's reported statements when considered in conjunction with the medical evidence support the current finding of severe incomplete paralysis of the ulnar nerve.

The Board has also considered whether higher ratings could be assigned for limitation of motion of the ring and little fingers; however, Diagnostic Code 5230 does not provide compensable ratings for limitation of motion of these fingers.  38 C.F.R. § 4.71a.

Consequently, because the evidence does not show complete paralysis of the ulnar nerve or symptoms of the severity to equate to paralysis of the ulnar nerve, a rating in excess of 40 percent is not warranted at any time during the pendency of the claim.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. at 509.

The Board has also considered whether referral for extraschedular evaluation is warranted.  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Here, the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board finds that the schedular criteria is adequate and that it is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, the Board finds that the assignment of a rating in excess of 40 percent for residuals of a laceration of the right ring and middle fingers with decreased extension and with ulnar nerve damage, loss of sensation, and decreased grip strength of the right upper extremity, is denied.

III. TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Factors to be considered will include the veteran's employment history, educational attainment and vocational experience, but marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R.         § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

An assessment for extra-schedular referral requires consideration of the veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The issue at hand involves a determination as to whether there are circumstances in this case, apart from the non-service-connected conditions and advancing age, which would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The fact that the veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Id.  Rather, the veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

Importantly, TDIU is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.

In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the United States Court of Appeals for Veterans Claims (Court) held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board observes that the Veteran is service-connected only for residuals of a laceration of the right ring and middle fingers with decreased extension and with ulnar nerve damage, loss of sensation, and decreased grip strength of the right upper extremity, rated 40 percent disabling, and scar of the right elbow and fourth finger associated with residuals of a laceration of the right ring and middle fingers with decreased extension and with ulnar nerve damage, loss of sensation, and decreased grip strength of the right upper extremity, rated noncompensable.  Thus, the Veteran's combined rating is 40 percent and as such, he does not meet the schedular criteria for consideration of a TDIU.  Consequently, the Board must consider whether referral for extraschedular rating is warranted.

In this case, the Board finds that referral for extraschedular rating is not warranted.  In a March 2008 letter to his employer, the Veteran indicated that his supervisor had been complaining about the expediency of his work assignments.  He stated that he has partial paralysis and that accommodations must be made to for him to perform at an optimum level.  In June 2009, the Veteran submitted a letter from his oncologist which indicates that he was unable to continue working due to his non-service-connected gastric cancer.  In his February 2010 application for TDIU, the Veteran stated that his employment was terminated because he took extended leave to recover from medical problems.

None of the medical records indicate that the Veteran's service connected conditions prevent him from obtaining and maintaining substantially gainful employment.  At most, the July 2010 examiner found that the service-connected residuals of a laceration of the right ring and middle fingers caused difficulty using his right hand to work, to include data entry, grasping, and heavy lifting.  The examiner did not indicate that the condition prevented employment.  Moreover, the March 2014 examiner specifically found that the ulnar neuropathy had resolved and as such, the residuals of a laceration of the right ring and middle fingers did not render the Veteran incapable of obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  Consequently, entitlement to a TDIU is not warranted on a schedular basis and referral for extraschedular consideration is not warranted.  The appeal is denied.




ORDER

Entitlement to a disability rating in excess of 40 percent for residuals of a laceration of the right ring and middle fingers with decreased extension and with ulnar nerve damage, loss of sensation, and decreased grip strength of the right upper extremity, is denied.

Entitlement to a TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


